Case 1:19-cv-03285-DLC Document 83 Filed 12/27/19 Page 1 of 2

“| withers Bergman"

1700 East Putnam Avenue, Suite 400, Greenwich, Connecticut 66870-1366
: t +1203 362 4400
f: +1 203 869 0558

   

 

 
     

USDC SDNY
ALIN oe
DOCU CMLL FILES

TRON ELE |
Eh TACT) Pans eae as ,
wa

  
 
 

www. witherswoddwide.com

 

Hon. Denise L. Cote f (3/4 Baler, Vée ¢/2/2e
United States District Judge a ‘ ( bee
Southern District of New York Ho Kes are ete. Khe per
Daniel Patrick Moynihan . mas wm Bh BS st ps ; gad ee
United States Courthouse Q eh AGED eed eg Ken, [pAceee? Ae
500 Pearl Street et i tee Ey wo
Eph, butte Ps
New York, NY 10007-1312 an - Be
oy
Re: The Better Angels Society, Ine, v. Institute for American Values
Docket No. 1:19-cv-03285-DLC jo 114

 

Dear Judge Cote:

Since the Court's entry on November 15, 2019 of partial summary judgment as to liability in favor of
Plaintiff The Better Angels Society, Inc. ("TBAS" or "Plaintiff") on its federal trademark infringement claim, the
parties and their counsel have been involved in ongoing, good faith settlement discussions.

Counsel and the parties are scheduled to have a settlement conference with Magistrate Judge Netburn on
January 16,2019, It is the parties‘ intention to continue to use their respective best efforts to try and resolve all
aspects of this action by settlement to hopefully obviate the need for further active litigation.

In order to facilitate this settlement-focused process in the near term, and to enable the parties and their
counsel to focus their time, efforts, and resources towards ongoing settlement, counsel for the parties jointly request
that the Court enter a stay of this action (including, without limitation, all discovery and any applicable procedural
deadlines, if any) up through and including Friday, January 17, 2020.

Additionally, prior to any entry by the Court of the above referenced stay, the parties also jointly request
that the Court extend the fact and expert discovery periods, and other case related deadlines established by the
December 13, 2019 Amended Scheduling Order (Dkt. No. 80), as follows:

 

        

 

 

 

 

 

 

 

 

 

 

 

 

 

ss) Deadline: [2 akxisting Date. New Date
Fact Discovery Cut-Off January 17, 2020 March 17, 2020
Initial Expert Disclosures January 31, 2020 April 1, 2020
Rebuttal Expert Disclosures February 21, 2020 April 22, 2020
All Discovery Complete March 17, 2020 May 15, 2020
Summary Judgment Motions April 3, 2020 June 3, 2020
Summary Judgment Opposition April 24, 2020 June 26, 2020
Summary Judgment Reply May 8, 2020 July 7, 2020
Withersworldwide
London Geneva Zurich Milan Padua
Hong Kong Singapore Tokyo British Virgin Islands
New York Greenwich New Haven San Francisco
direct: +1 203 302-4078 Los Angeles Rancho Santa Fe San Diego
fax: +1 203 302 6611
e-mail: james.nealon@witherswordwide.com .
Withers SBL

admitted in Connecticut and New York
US-5492841/41 Melbourne Sydney

 
Hon. Denise L. Cast ,

December 27, 2019

 

| Pretrial Order Compliance (if no motion) | April 3, 2020 June 3, 2020 |

Alternatively, if Plaintiff notifies Defendant and the Court by January 24, 2019 that Plaintiff is withdrawing
its remaining claims other than the Second Count of its First Amended Complaint for which Plaintiff was awarded
summary judgment as to liability (which withdrawal would be without prejudice), then the parties request that the
Court approve the following schedule in lieu of the proposed schedule on the preceding page:

 

     

Deadline oe pate

 

 

Plaintiff Files all Legal Memoranda, Supporting Declarations and Legal Fee Application | February 10, 2020
in Support of Any Final Relief sought on Second Count of Complaint

 

Defendant Files Memoranda and any Declarations in Opposition to any Final Relief March 12, 2020
demanded by Plaintiff

 

Plaintiffs Reply March 26, 2020

 

Oral Argument and/or Evidentiary Hearing (if necessary) — at Court's convenience April { j, 2020

 

 

 

 

We thank the Court in advance for its consideration of this request.
Respectfully submitted,

/s/ James Nealon
James Nealon
WITHERS BERGMAN
430 Park Avenue, 10th Floor
New York, New York 10022
Tel: (212) 848-9800
Fax: (212) 848-9888
James.nealon@withersworldwide.com

Counsel for Defendant

NH30414/0007-US-7375137/1 2.

 
